1                                                            The Honorable Richard A. Jones
2

3

4

5
                            UNITED STATES DISTRICT COURT
6
                           WESTERN DISTRICT OF WASHINGTON
7                                    AT SEATTLE

8
     THE UNITED STATES OF AMERICA,               )   Case No.: CR18-49RAJ
9                                                )
                  Plaintiff,                     )
10                                               )   ORDER GRANTING MOTION
           vs.                                   )   TO WITHDRAW AND FOR
11                                               )   APPOINTMENT OF NEW COUNSEL
     BRADFORD JOHNSON,                           )
12                                               )
                  Defendant                      )
13                                               )

14
           Having reviewed counsel’s Motion and Declaration, and having heard from
15
     counsel and Defendant Bradford Johnson at a hearing conducted on this date, and for
16
     good cause shown as stated on the record,
17
           IT IS HEREBY ORDERED that Attorney Peter Mazzone’s Motion to Withdraw
18   and for Appointment of New Counsel (Dkt. #47) is GRANTED. Mr. Mazzone shall be
19   permitted to withdraw as counsel of record for Defendant Bradford Johnson upon
20   appointment of new counsel.

21
           DATED this 25th day of January, 2019.

22

23
                                                      A
24                                                    The Honorable Richard A. Jones
                                                      United States District Judge
25
      ORDER - 1                                               Peter Mazzone, WSBA 25262
                                                                Mazzone Law Firm, PLLC
                                                              3002 Colby Avenue, Suite 302
                                                                   Everett, WA 98201
                                                                   Tel: (425) 259-4989
                                                                   Fax: (425) 259-5994
